Name: 2005/744/EC: Commission Decision of 21 October 2005 laying down the requirements for the prevention of highly pathogenic avian influenza caused by influenza A virus of subtype H5N1 in susceptible birds kept in zoos in the Member States (notified under document number C(2005) 4197) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  natural environment;  agricultural activity;  social affairs
 Date Published: 2006-12-12; 2005-10-22

 22.10.2005 EN Official Journal of the European Union L 279/75 COMMISSION DECISION of 21 October 2005 laying down the requirements for the prevention of highly pathogenic avian influenza caused by influenza A virus of subtype H5N1 in susceptible birds kept in zoos in the Member States (notified under document number C(2005) 4197) (Text with EEA relevance) (2005/744/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. (2) Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (2) sets out the control measures to be applied in the event of an outbreak of avian influenza in poultry, without prejudice to the Community provisions governing intra-Community trade. That Directive does not apply where avian influenza is detected in other birds but it provides that in such cases, the Member State concerned must inform the Commission of any measure it takes. (3) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (3), and in particular Article 3 thereof, provides that trade in and imports of the animals, semen, ova and embryos concerned must not be prohibited or restricted for animal health reasons, other than those arising from the application of Community legislation, and in particular any safeguard measures taken. Council Directive 1999/22/EC of 29 March 1999 relating to the keeping of wild animals in zoos (4), defines zoos which are covered by that Directive. That definition of zoos should be taken into account for the purposes of this Decision. However, that definition needs to be supplemented with regard to trade for the purpose of the present Decision. (4) Highly pathogenic avian influenza caused by influenza A virus of subtype H5N1 has been recently confirmed in Turkey, Romania, Russia, west of the Ural mountains. Circumstantial evidence and molecular epidemiology data strongly suggest that the avian influenza virus has spread into those countries proceeding from central Asia via migratory birds. This is also suggested by the report of a recent mission to Russia carried out by the World Organization for Animal Health (OIE), that was published on 14 October 2005. (5) In relation to the risk of the introduction of highly pathogenic avian influenza caused by influenza A virus of subtype H5N1 into the Community, the Commission has adopted several Decisions, including Decision 2005/734/EC of 19 October 2005 laying down biosecurity measures to reduce the risk of transmission of highly pathogenic avian influenza caused by influenza virus A subtype H5N1 from birds living in the wild to poultry and other captive birds and providing for an early detection system in areas at particular risk (5). (6) It is appropriate to lay down at Community level bio-security measures for the prevention of highly pathogenic avian influenza caused by influenza A virus of subtype H5N1 in susceptible birds kept in zoos in the Member State to protect wild fauna and to conserve bio-diversity. (7) Vaccination of susceptible birds kept in zoos could be an appropriate additional preventative measure, under certain circumstances. (8) It is therefore also appropriate to lay down at Community level the essential requirements concerning vaccination of birds kept in zoos that the Member States should follow, if they consider it appropriate to vaccine such birds. (9) The vaccination, even though limited to special categories of animals not primarily concerned by trade, may contribute to jeopardise the avian influenza status in terms of international trade, not only for the Member State or part of its territory where vaccination is carried out. Therefore the vaccinated birds should not be traded unless certain requirements are met. The Member States should inform the Commission by 30 November 2005 of the measures taken to ensure proper implementation of this Decision. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 This Decision lays down rules to reduce the spread of avian influenza caused by influenza A virus of subtype H5N1 (hereinafter avian influenza) from birds living in the wild to susceptible birds in zoos. Depending on the specific epidemiological situation, those rules shall be directed, in particular, at preventing direct and indirect contact between birds living in the wild, especially waterfowl, with the susceptible birds in zoos. Article 2 For the purpose of this Decision, the following definitions shall apply: (a) Zoo means: (i) all permanent establishments where animals of wild species are kept for exhibition to the public for seven or more days a year, with the exception of circuses, pet shops and establishments which Member States exempt from the requirements of this Decision on the grounds that they do not exhibit a significant number of animals or species to the public and that the exemption will not jeopardise the objectives of this Decision; and (ii) an approved body, institute or centre as defined in point (c) of Article 2(1) of Directive 92/65/EEC; (b) Susceptible bird means any bird species likely to be susceptible to avian influenza and not intended for the production of animal products. Article 3 Member States shall take appropriate and practicable measures to reduce the risk of transmission of avian influenza from birds living in the wild to susceptible birds kept in zoos, taking into account the criteria and risk factors set out in Annex I. Article 4 Based on a risk-assesment, Member States may decide to apply vaccination against avian influenza to susceptible birds kept in zoos, which are considered to be at risk from avian influenza, in accordance with the requirements set out in the Annex II. Article 5 1. Member States that intend to apply the vaccination, as provided for in Article 3, shall submit to the Commission and officially present in the Standing Committee on the Food Chain and Animal Health, their programme on the vaccination of susceptible birds kept in zoos. 2. The vaccination programme referred to in paragraph 1 shall contain at least detailed information on: (a) the exact address and location of the zoos where the vaccination is to be carried out; (b) the specific identification and number of susceptible birds; (c) the individual identification of the birds to be vaccinated; (d) the type of vaccine to be used, the vaccination scheme and the timing of the vaccination; (e) the reasons for decision to implement the vaccination measures; (f) the time-table of the vaccinations to be carried out. Article 6 Member States shall immediately take the necessary measures to comply with this Decision. They shall immediately inform the Commission thereof. Article 7 This Decision is addressed to the Member States. Done at Brussels, 21 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 167, 22.6.1992, p. 1. Directive as last amended by the 2003 Act of Accession. (3) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Directive 2004/68/EC (OJ L 139, 30.4.2004, p. 320). (4) OJ L 94, 9.4.1999, p. 24. (5) OJ L 274, 20.10.2005, p. 105. Decision as amended by Decision 2005/745/EC (see page 79 of this Official Journal). ANNEX I Criteria and risk factors to be considered when applying the measures set out in Article 3 in individual zoos 1. Location of the zoo along migratory flyways of birds, in particular if proceeding from central and eastern Asia, and the Caspian Sea and the Black Sea areas. 2. Distance of the zoo from wet areas such as ponds, swamps, lakes or rivers where migratory waterfowl may gather. 3. Location of the zoo in areas of a high density of migratory birds, particularly waterfowl. ANNEX II REQUIREMENTS FOR THE USE OF VACCINATION 1. Extent of the vaccination to be carried out The vaccination shall only take place on susceptible birds in a zoo 2. Species of the birds to be vaccinated A list of all the birds to be vaccinated together with the individual identification shall be laid down and kept for at least 10 years from the date of the vaccination 3. Duration of the vaccination All birds to be vaccinated in a zoo shall be vaccinated as quickly as possible. In any case, each vaccination in a zoo shall be completed within 96 hours 4. Specific standstill of vaccinated birds and products of vaccinated birds Vaccinated birds shall not be traded or moved unless under official supervision between zoos in the same Member State, or after specific authorisation of another Member State. Bird products from such birds shall not enter the food chain 5. Special identification and special registration of the vaccinated birds Vaccinated birds must be individually identifiable and the identity records of these birds must be clearly annotated accordingly. An indelible identification indicating the birds that have been vaccinated shall be applied at the time of vaccination wherever possible 6. Execution of the vaccination campaign Vaccination shall be carried out under the supervision of an official veterinarian of the competent authorities. Necessary measures must be in place to avoid possible spread of virus. Any residual quantities of vaccine shall be returned to the point of vaccine distribution with a written record on number of animals vaccinated and the number of doses used. Wherever possible blood samples shall be taken prior to and at least 30 days after vaccination for serological testing for avian influenza. A record of the test results must be kept for at least 10 years 7. Vaccine to be used The inactivated vaccine to be used shall be suitably formulated and be effective against the virus type circulating. It shall be used in accordance with the instructions of the manufacturer and/or the veterinary authorities 8. Information on implementation of this programme to the Commission A detailed report on the execution of the programme including results of testing carried out shall be provided to the Commission and the Member States in the framework of a Standing Committee on the Food Chain and Animal Health